Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on August 31, 2022. Claims 1-7, 9-17, and 19-22 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Final rejection of the last Office Action is persuasive, and the Final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-7, 9-17, and 19-22 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter. 

5.	The closest prior art of record is Yi et al, US 2020/0098263, in view of Bick et al. US 2015/0228193, further view of Tao et al, US 2019/0187723, hereinafter referred to as Yi, Bick, and Tao respectively.

6.	Regarding independent claim 1, Yi discloses a vehicle navigation apparatus, the apparatus comprising: a vehicle sensor positioned in a front or a rear of a vehicle, the vehicle sensor configured to recognize surrounding information and road information of the vehicle; and a processor configured to: identify destination information requested by a user of the vehicle; identify location information of the vehicle through the vehicle sensor; identify the recognized surrounding information and the recognized road information of the vehicle; identify information about a route according to the identified destination information.

7.	Bick teaches identify information about a bus station within a range.

8.	Tao teaches provide a detour route when the calculated degree of congestion belongs in to a third range.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach: 

identify information about a route according to the identified destination information by controlling the vehicle to identify information about a bus station within a range specified based on the location information of the vehicle and bus information, calculating a degree of congestion of the route, and displaying the calculated degree of congestion through a display device; provide road congestion and a vehicle waiting route when the calculated degree of congestion belongs to a first range; provide a lane change and entrance of a right-turn when the calculated degree of congestion belongs to a second range; and provide a detour route when the calculated degree of congestion belongs in to a third range.

10.	Claims 2-3, 7, 9-10 depend from claim 1 and are therefore allowable.

11.	Independent claims 4 and 11 present the same features as independent claim 1 so they are allowable for the same reasons. 

12.	Claims 5-6, 21-22, and 12-17, 19-20 depend from claims 4 and 11 respectively and are therefore allowable.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665